United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2740
                                   ___________

Daniel Rolando Ortega Marroquin,        *
                                        *
             Petitioner,                *
                                        * Petition for Review of
       v.                               * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: April 29, 2010
                                Filed: May 4, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Guatemalan citizen Daniel Marroquin petitions for review of an order of the
Board of Immigration Appeals, which affirmed an immigration judge’s denial of
asylum, withholding of removal, and cancellation of removal. We conclude that the
denial of asylum and withholding of removal was supported by substantial evidence
on the record as a whole. See Khrystotodorov v. Mukasey, 551 F.3d 775, 781 (8th
Cir. 2008) (standard of review); Zacarias-Velasquez v. Mukasey, 509 F.3d 429,
433-34 (8th Cir. 2007) (persecution must be on account of protected ground);
Bartolo-Diego v. Gonzales, 490 F.3d 1024, 1027-28 (8th Cir. 2007) (same). We deny
Marroquin’s request to reconsider our prior order dismissing his petition with respect
to the denial of cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i) (“no court
shall have jurisdiction to review” denial of cancellation of removal);
Zacarias-Velasquez, 509 F.3d at 434 (whether alien meets exceptional-
and-extremely-unusual-hardship threshold “is precisely the discretionary
determination” shielded from our review under § 1252(a)(2)(B)).

      Accordingly, we deny the petition for review.
                     ______________________________




                                        -2-